EXECUTION COPY

 

Exhibit 10.4

PLEDGE AND SECURITY AGREEMENT

PLEDGE AND SECURITY AGREEMENT, dated as of March 14, 2006 (this “Agreement”)
made by Cheetah Oil & Gas Ltd., a Nevada corporation (“Cheetah”), Cheetah Oil &
Gas Ltd., a British Columbia corporation (“Cheetah BC”), Scotia Petroleum Inc.,
a British Columbia corporation (“Scotia BC”) and each other Subsidiary (as
defined in the Securities Purchase Agreement defined below) of Cheetah hereafter
becoming party hereto pursuant to the terms of the Securities Purchase Agreement
(together with Cheetah, Cheetah BC and Scotia BC, each a “Grantor” and,
collectively, the “Grantors”), in favor of Macquarie Holdings (USA) Inc. (the
“Buyer”).

W I T N E S S E T H:

WHEREAS, Cheetah and the Buyer are parties to the Securities Purchase Agreement,
dated as of even date herewith (as amended, restated or otherwise modified from
time to time, the “Securities Purchase Agreement”), pursuant to which Cheetah
shall be required to sell, and the Buyer shall purchase or have the right to
purchase, the Notes (as defined therein);

WHEREAS, it is a condition precedent to the Buyer entering into the Securities
Purchase Agreement that Cheetah shall have executed and delivered to the Buyer
this Agreement providing for the grant to the Buyer of a security interest in
all Collateral (as defined herein) to secure all of Cheetah’s obligations under
the Securities Purchase Agreement and the Notes (as defined therein) issued
pursuant thereto (as such Notes may be amended, restated, replaced or otherwise
modified from time to time in accordance with the terms thereof, collectively,
the “Notes”);

WHEREAS, each of Cheetah BC and Scotia BC is a wholly-owned (direct or indirect)
Subsidiary of Cheetah and will derive substantial benefits from the execution of
the Securities Purchase Agreement;

WHEREAS, the Grantors are or will be mutually dependent on each other in the
conduct of their respective businesses as an integrated operation, with the
credit needed from time to time by one often being provided through financing
obtained by the others and the ability to obtain such financing being dependent
on the successful operations of each of the Grantors;

WHEREAS, it is a condition precedent to the Buyer entering into the Securities
Purchase Agreement that each of Cheetah BC and Scotia BC shall have executed and
delivered to the Buyer the Guaranty (as defined therein) with respect to the
obligations of Cheetah under the Securities Purchase Agreement and the Notes (as
amended, restated or otherwise modified from time to time, the “Guaranty”), and
this Agreement providing for the grant to the Buyer of a security interest in
all personal property of each of the Grantors to secure its obligations under
the Guaranty, and that each future Subsidiary of Cheetah become a party to the
Guaranty and this Agreement; and

 

1

 



 


--------------------------------------------------------------------------------



 

 

WHEREAS, each of the Grantors has determined that the execution, delivery and
performance of this Agreement and the Guaranty directly benefits, and is in the
best interest of, each Grantor.

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyer to perform under the Securities Purchase Agreement,
each Grantor agrees with the Buyer as follows:

SECTION 1. Definitions.

(a) Reference is hereby made to the Securities Purchase Agreement and the Notes
for a statement of the terms thereof. All terms used in this Agreement and the
recitals hereto which are defined in the Securities Purchase Agreement, the
Notes or in Articles 8 or 9 of the Uniform Commercial Code (the “Code”) as in
effect from time to time in the State of New York, and which are not otherwise
defined herein shall have the same meanings herein as set forth therein;
provided that terms used herein which are defined in the Code as in effect in
the State of New York on the date hereof shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute except as the Buyer
may otherwise determine.

(b) The following terms shall have the respective meanings provided for in the
Code: “Accounts”, “Cash Proceeds”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Commodity Contracts”, “Deposit Account”, “Documents”,
“Equipment”, “Fixtures”, “General Intangibles”, “Goods”, “Instruments”,
“Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Noncash
Proceeds”, “Payment Intangibles”, “Proceeds”, “Promissory Notes”, “Security”,
“Record”, “Security Account”, and “Supporting Obligations”.

(c) As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

“Event of Default” shall have the meaning set forth in the Notes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United
States Code) or under any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, assignments
for the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

“Issuer” means each of the companies identified on Schedule I as an issuer of
Pledged Stock.

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title

 

2

 



 


--------------------------------------------------------------------------------



 

retention arrangement, any capitalized lease and any assignment, deposit
arrangement or financing lease intended as, or having the effect of, security.

“Pledged Stock” means the shares of capital stock or equity interests listed on
Schedule I hereto, together with all stock or other certificates, options or
rights of any nature whatsoever which may be issued or granted by the Issuer to
the Grantor while this Agreement is in effect.

SECTION 2. Grant of Security Interest. As collateral security for all of the
Obligations (as defined in Section 3 hereof), each Grantor hereby delivers to
the Buyer all the Pledged Stock owned by it and pledges and assigns to the
Buyer, and grants to the Buyer a continuing security interest in, all personal
property of such Grantor, wherever located and whether now or hereafter existing
and whether now owned or hereafter acquired, of every kind and description,
tangible or intangible (collectively, the “Collateral”), including, without
limitation, the following:

(a) all Pledged Stock;

(b) all Accounts;

(c) all Chattel Paper (whether tangible or electronic);

(d) the Commercial Tort Claims specified on Schedule VII hereto;

(e) all Deposit Accounts (including, without limitation, all cash, and all other
property from time to time deposited therein and the monies and property in the
possession or under the control of the Buyer or any affiliate, representative,
agent or correspondent of the Buyer;

(f) all Documents;

(g) all Equipment;

(h) all Fixtures;

(i) all General Intangibles (including, without limitation, all Payment
Intangibles);

(j) all Goods;

(k) all Instruments (including, without limitation, Promissory Notes and each
certificated Security);

(l) all Inventory;

(m) all Investment Property;

(n) all Letter-of-Credit Rights;

 

3

 



 


--------------------------------------------------------------------------------



 

 

(o) all Supporting Obligations;

(p) all other tangible and intangible personal property of such Grantor (whether
or not subject to the Code), including, without limitation, all bank and other
accounts and all cash and all investments therein, all proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions and
replacements of and to any of the property of such Grantor described in the
preceding clauses of this Section 2 (including, without limitation, any proceeds
of insurance thereon and all causes of action, claims and warranties now or
hereafter held by such Grantor in respect of any of the items listed above), and
all books, correspondence, files and other Records, including, without
limitation, all tapes, desks, cards, software, data and computer programs in the
possession or under the control of such Grantor or any other Person from time to
time acting for such Grantor that at any time evidence or contain information
relating to any of the property described in the preceding clauses of this
Section 2 or are otherwise necessary or helpful in the collection or realization
thereof; and

(q) all Proceeds, including all Cash Proceeds and Noncash Proceeds, and products
of any and all of the foregoing Collateral;

in each case howsoever such Grantor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).

SECTION 3. Security for Obligations. The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (collectively, the
“Obligations”):

(a) (i) the payment by Cheetah, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Securities Purchase
Agreement, the Notes and the other Transaction Documents (as defined in the
Securities Purchase Agreement) and (ii) the payment by each of the Grantors
other than Cheetah as and when due and payable of all Guaranteed Obligations (as
defined in the Guaranty) under the Guaranty, including, without limitation, (A)
all principal of and interest on the Notes (including, without limitation, all
interest that accrues after the commencement of any Insolvency Proceeding of any
Grantor, whether or not the payment of such interest is unenforceable or is not
allowable due to the existence of such Insolvency Proceeding) and (B) all fees,
commissions, expense reimbursements, indemnifications and all other amounts due
or to become due under any of the Transaction Documents; and

(b) the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents for so long as the Notes are outstanding.

Concurrently with the delivery to the Buyer of each certificate representing one
or more shares or units of the Pledged Stock, the Grantor shall deliver an
undated stock power covering such certificate, duly executed in blank.

 

4

 



 


--------------------------------------------------------------------------------



 

 

SECTION 4. Representations and Warranties. Each Grantor represents and warrants
as follows:

(a) Schedule II hereto sets forth (i) the exact legal name of such Grantor, and
(ii) the organizational identification number of such Grantor or states that no
such organizational identification number exists.

(b) the shares or units of Pledged Stock listed on Schedule I constitute all the
issued and outstanding shares or equity interests of all classes of the Capital
Stock of each Issuer and are represented by the certificates listed thereon;

(c) all the shares or units of the Pledged Stock have been duly and validly
issued and are fully paid and nonassessable;

(d) There is no pending or written notice threatening any action, suit,
proceeding or claim affecting such Grantor before any governmental authority or
any arbitrator, or any order, judgment or award by any governmental authority or
arbitrator, that may adversely affect the grant by such Grantor, or the
perfection, of the security interest purported to be created hereby in the
Collateral, or the exercise by the Buyer of any of its rights or remedies
hereunder.

(c) All federal, state and local tax returns and other reports required by
applicable law to be filed by such Grantor have been filed, or extensions have
been obtained, and all taxes, assessments and other governmental charges imposed
upon such Grantor or any property of such Grantor (including, without
limitation, all federal income and social security taxes on employees’ wages)
and which have become due and payable on or prior to the date hereof have been
paid, except to the extent contested in good faith by proper proceedings which
stay the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof in accordance with generally accepted accounting principles
consistently applied (“GAAP”).

(d) All Equipment, Fixtures, Goods and Inventory of such Grantor now existing
are, and all Equipment, Fixtures, Goods and Inventory of such Grantor hereafter
existing will be, located and/or based at the addresses specified therefor in
Schedule III hereto. Such Grantor’s chief place of business and chief executive
office, the place where such Grantor keeps its Records concerning Accounts and
all originals of all Chattel Paper are located at the addresses specified
therefor in Schedule III hereto. None of the Accounts is evidenced by Promissory
Notes or other Instruments. Set forth in Schedule IV hereto is a complete and
accurate list, as of the date of this Agreement, of (i) each Promissory Note,
Security and other Instrument owned by each Grantor and (ii) each Deposit
Account, Securities Account and Commodities Account of each Grantor, together
with the name and address of each institution at which each such Account is
maintained, the account number for each such Account and a description of the
purpose of each such Account. Set forth in Schedule III hereto is a complete and
correct list of each trade name used by each Grantor and the name of, and each
trade name used by, each person from which such Grantor has acquired any
substantial part of the Collateral.

 

5

 



 


--------------------------------------------------------------------------------



 

 

(e) Such Grantor is and will be at all times the owner of, or otherwise has and
will have adequate rights in, the Collateral free and clear of any Liens, except
for Permitted Liens on any Collateral. No effective financing statement or other
instrument similar in effect covering all or any part of the Collateral is on
file in any recording or filing office except such as may have been filed in
favor of the Buyer relating to this Agreement.

(f) The exercise by the Buyer of any of its rights and remedies hereunder will
not contravene any material law or any material contractual restriction binding
on or otherwise affecting such Grantor or any of its properties and will not
result in or require the creation of any Lien, upon or with respect to any of
its properties.

(g) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or other regulatory body or any other Person,
is required for (i) the grant by such Grantor, or the perfection, of the
security interest purported to be created hereby in the Collateral or (ii) the
exercise by the Buyer of any of its rights and remedies hereunder, except (A)
for the filing under the Code as in effect in the applicable jurisdiction of the
financing statements, all of which financing statements have been duly filed and
are in full force and effect, (B) with respect to the perfection of the security
interest created hereby in foreign Collateral, for registrations and filings in
jurisdictions located outside of the United States and covering rights in such
jurisdiction relating to the foreign Collateral and (C) with respect to the
perfection of the Pledge Stock, upon delivery to the Buyer of the stock or other
certificates evidencing the Pledged Stock.

(h) This Agreement creates in favor of the Buyer a legal, valid and enforceable
security interest in the Collateral, as security for the Obligations. The
Buyer’s possession of all Instruments and cash constituting Collateral from time
to time and the filing of the financing statements and the other filings and
recordings, as applicable, described in Schedule V hereto result in the
perfection of such security interests. Such security interests are, or in the
case of Collateral in which such Grantor obtains rights after the date hereof,
will be, perfected, first priority security interests, subject only to Permitted
Liens and the recording of such instruments of assignment. Such recordings and
filings and all other action necessary or desirable to perfect and protect such
security interest have been duly taken, except for the Buyer’s having possession
of Instruments and cash constituting Collateral after the date hereof and the
other filings and recordations described in Section 4(h) hereof.

(i) As of the date hereof, such Grantor does not hold any Commercial Tort Claims
nor is aware of any such pending claims, except for such claims described in
Schedule VII.

(j) Each of Cheetah BC, Scotia BC, Cheetah Oil & Gas PNG Limited and Scotia
Petroleum Inc. Limited is a wholly-owned (direct or indirect) Subsidiary of
Cheetah, and Cheetah BC, Scotia BC, Cheetah Oil & Gas PNG Limited and Scotia
Petroleum Inc. Limited are the only Subsidiaries of Cheetah, as of the date
hereof.

 

6

 



 


--------------------------------------------------------------------------------



 

 

(k) No Grantor owns any individual motor vehicle having an original purchase
price of $50,000 or more, and the aggregate purchase price of all motor vehicles
owned by all of the Grantors is less than $250,000.

SECTION 5. Covenants as to the Collateral. So long as any of the Obligations
shall remain outstanding, unless the Buyer shall otherwise consent in writing:

(a) Further Assurances. Each Grantor will at its expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that the Buyer may reasonably request in order to:
(i) perfect and protect any domestic or foreign security interest purported to
be created hereby under United States law or the laws of any other applicable
jurisdiction, including (without limitation) providing applicable opinions of
counsel; (ii) enable the Buyer to exercise and enforce its rights and remedies
hereunder in respect of any domestic or foreign Collateral; or (iii) otherwise
effect the purposes of this Agreement, including, without limitation: (A)
marking conspicuously all Chattel Paper and, at the request of the Buyer, each
of its Records pertaining to any domestic or foreign Collateral with a legend,
in form and substance satisfactory to the Buyer, indicating that such Chattel
Paper or Collateral is subject to the security interest created hereby, (B)
delivering and pledging to the Buyer hereunder each Promissory Note, Security,
Chattel Paper or other Instrument constituting domestic or foreign Collateral,
now or hereafter owned by such Grantor, duly endorsed and accompanied by
executed instruments of transfer or assignment, all in form and substance
satisfactory to the Buyer, (C) executing and filing (to the extent, if any, that
such Grantor’s signature is required thereon) or authenticating the filing of,
such financing or continuation statements, or amendments thereto, as may be
necessary or desirable or that the Buyer may request in order to perfect and
preserve the security interest in any domestic or foreign Collateral purported
to be created hereby, (D) furnishing to the Buyer from time to time statements
and schedules further identifying and describing the Collateral and such other
reports in connection with any domestic or foreign Collateral, in each case as
the Buyer may reasonably request, all in reasonable detail, (E) if any Inventory
constituting domestic or foreign Collateral shall be in the possession of a
third party, notifying such Person of the Buyer’s security interest created
hereby and obtaining a written acknowledgment from such Person that such Person
holds possession of such Collateral for the benefit of the Buyer, which such
written acknowledgement shall be in form and substance reasonably satisfactory
to the Buyer, (F) if at any time after the date hereof, such Grantor acquires or
holds any Commercial Tort Claim constituting domestic or foreign Collateral,
promptly notifying the Buyer in a writing signed by such Grantor setting forth a
brief description of such Commercial Tort Claim and granting to the Buyer a
security interest therein and in the proceeds thereof, which writing shall
incorporate the provisions hereof and shall be in form and substance
satisfactory to the Buyer, (G) upon the acquisition after the date hereof by
such Grantor of any motor vehicle or other Equipment constituting domestic or
foreign Collateral with a purchase price of $50,000 or more subject to a
certificate of title or ownership, notifying the Buyer promptly thereof and,
upon the Buyer’s request, causing the Buyer to be listed as the lienholder on
such certificate of title or ownership and delivering evidence of the same to
the Buyer in accordance with the Securities Purchase Agreement and (H) taking
all actions required by any earlier versions of the Code or by other law, as

 

7

 



 


--------------------------------------------------------------------------------



 

applicable, in any relevant Code jurisdiction, or by other law as applicable in
any foreign jurisdiction with respect to any and all domestic or foreign
Collateral.

(b) Location of Equipment and Inventory. Each Grantor will keep the Equipment
and Inventory at the locations specified therefor in Section 4(d) hereof or,
upon not less than thirty (30) days prior written notice to the Buyer
accompanied by a new Schedule III hereto indicating each new location of the
Equipment and Inventory, at such other locations in the United States.

(c) Condition of Equipment. Each Grantor will maintain or cause the Equipment
(necessary or useful to its business) to be maintained and preserved in good
condition, repair and working order, ordinary wear and tear excepted, and will
forthwith, or in the case of any loss or damage to any Equipment of such Grantor
within a commercially reasonable time after the occurrence thereof, make or
cause to be made all repairs, replacements and other improvements in connection
therewith which are necessary or desirable, consistent with past practice, or
which the Buyer may request to such end. Such Grantor will promptly furnish to
the Buyer a statement describing in reasonable detail any such loss or damage in
excess of $50,000 to any Equipment.

(d) Taxes, Etc. Each Grantor agrees to pay promptly when due all property and
other taxes, assessments and governmental charges or levies imposed upon, and
all claims (including claims for labor, materials and supplies) against, the
Equipment and Inventory, except to the extent the validity thereof is being
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves in accordance with GAAP have been set aside for the
payment thereof.

(e) Insurance.

(i) Each Grantor will, at its own expense, maintain insurance (including,
without limitation, commercial general liability and property insurance) with
respect to the Equipment and Inventory in such amounts, against such risks, in
such form and with responsible and reputable insurance companies or associations
as is required by any governmental authority having jurisdiction with respect
thereto or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and in any event, in amount,
adequacy and scope reasonably satisfactory to the Buyer. Each such policy for
liability insurance shall provide for all losses to be paid on behalf of the
Buyer and such Grantor as their respective interests may appear, and each policy
for property damage insurance shall provide for all losses to be adjusted with,
and paid directly to, the Buyer. Each such policy shall in addition (A) name the
Buyer as an additional insured party thereunder (without any representation or
warranty by or obligation upon the Buyer) as their interests may appear, (B)
contain an agreement by the insurer that any loss thereunder shall be payable to
the Buyer on its own account during the continuance of an Event of Default,
notwithstanding any action, inaction or breach of representation or warranty by
such Grantor, (C) provide that there shall be no recourse against the Buyer for
payment of premiums or other amounts with respect thereto and (D) provide that
at least thirty (30) days prior written notice of cancellation, lapse,
expiration

 

8

 



 


--------------------------------------------------------------------------------



 

or other adverse change shall be given to the Buyer by the insurer. Such Grantor
will, if so requested by the Buyer, deliver to the Buyer original or duplicate
policies of such insurance and, as often as the Buyer may reasonably request, a
report of a reputable insurance broker with respect to such insurance. Such
Grantor will also, at the request of the Buyer, execute and deliver instruments
of assignment of such insurance policies and cause the respective insurers to
acknowledge notice of such assignment.

(ii) Reimbursement under any liability insurance maintained by a Grantor
pursuant to this Section 5(e) may be paid directly to the Person who shall have
incurred liability covered by such insurance. In the case of any loss involving
damage to Equipment or Inventory, any proceeds of insurance maintained by a
Grantor pursuant to this Section 5(e) shall be paid to the Buyer (except as to
which paragraph (iii) of this Section 5(e) is not applicable), such Grantor will
make or cause to be made the necessary repairs to or replacements of such
Equipment or Inventory, and any proceeds of insurance maintained by such Grantor
pursuant to this Section 5(e) shall be paid by the Buyer to such Grantor as
reimbursement for the costs of such repairs or replacements.

(iii) Upon the occurrence and during the continuance of an Event of Default, all
insurance payments in respect of such Equipment or Inventory shall be paid to
the Buyer and applied as specified in Section 7(b) hereof.

(f) Provisions Concerning the Accounts.

(i) Each Grantor will (A) give the Buyer at least thirty (30) days prior written
notice of any change in such Grantor’s name, identity or organizational
structure, or its jurisdiction of incorporation as set forth in Schedule I
hereto, (B) immediately notify the Buyer upon obtaining an organizational
identification number, if on the date hereof such Grantor did not have such
identification number and (C) keep adequate records concerning the Accounts and
Chattel Paper and permit representatives of the Buyer during normal business
hours on reasonable notice to such Grantor, to inspect and make abstracts from
such Records and Chattel Paper.

(ii) Each Grantor will, except as otherwise provided in this subsection (f),
continue to collect, at its own expense, all amounts due or to become due under
the Accounts. In connection with such collections, such Grantor may (and, during
the continuance of an Event of Default, at the Buyer’s direction, will) take
such action as such Grantor or the Buyer may deem necessary or advisable to
enforce collection or performance of the Accounts; provided, however, that the
Buyer shall have the right at any time, upon the occurrence and during the
continuance of an Event of Default, to notify the account debtors or obligors
under any Accounts of the assignment of such Accounts to the Buyer and to direct
such account debtors or obligors to make payment of all amounts due or to become
due to such Grantor thereunder directly to the Buyer or its designated agent
and, upon such notification and at the expense of such Grantor and to the extent
permitted by law, to enforce collection of any such Accounts and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Grantor might have done. After receipt by a Grantor of a
notice from the Buyer that the Buyer has notified, intends to notify, or has
enforced or intends to enforce

 

9

 



 


--------------------------------------------------------------------------------



 

a Grantor’s rights against the account debtors or obligors under any Accounts as
referred to in the proviso to the immediately preceding sentence, (A) all
amounts and proceeds (including Instruments) received by such Grantor in respect
of the Accounts shall be received in trust for the benefit of the Buyer
hereunder, shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Buyer in the same form as so received (with any
necessary endorsement) to be held as cash collateral and applied as specified in
Section 7(b) hereof, and (B) such Grantor will not adjust, settle or compromise
the amount or payment of any Account or release wholly or partly any account
debtor or obligor thereof or allow any credit or discount thereon. In addition,
upon the occurrence and during the continuance of an Event of Default, the Buyer
may (in its sole and absolute discretion) direct any or all of the banks and
financial institutions with which such Grantor either maintains a Deposit
Account or a lockbox or deposits the proceeds of any Accounts to send
immediately to the Buyer by wire transfer (to such account as the Buyer shall
specify, or in such other manner as the Buyer shall direct) all or a portion of
such securities, cash, investments and other items held by such institution. Any
such securities, cash, investments and other items so received by the Buyer
shall (in the sole and absolute discretion of the Buyer) be held as additional
Collateral for the Obligations or distributed in accordance with Section 7
hereof.

(g) Provisions Concerning the Pledged Stock.

(i) If the Grantor shall, as a result of its ownership of the Pledged Stock,
become entitled to receive or shall receive any stock or other certificate
(including, without limitation, any certificate representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights, whether in addition to, in substitution for, as a conversion of, or
in exchange for any shares or units of the Pledged Stock, or otherwise in
respect thereof, the Grantor shall accept the same as the Buyer’s agent, hold
the same in trust for the Buyer and deliver the same forthwith to the Buyer in
the exact form received, duly indorsed by such Grantor to the Buyer, if
required, together with an undated stock or limited liability company interest
power covering such certificate duly executed in blank and with, if the Buyer so
requests, signature guaranteed, to be held by the Buyer, subject to the terms
hereof as additional collateral security for the Obligations. Any sums paid upon
or in respect of the Pledged Stock upon the liquidation or dissolution of the
Issuer shall be paid over to the Buyer as additional collateral security for the
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Stock or any property shall be distributed upon or with
respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of the Issuer or pursuant to the reorganization
thereof, the property so distributed shall be delivered to the Buyer, subject to
the terms hereof, as additional collateral security for the Obligations. If any
sums of money or property so paid or distributed in respect of the Pledged Stock
shall be received by the Grantor, the Grantor shall, until such money or
property is paid or delivered to the Buyer, hold such money or property in trust
for the Buyer segregated from other funds of the Grantor, as additional
collateral security for the Obligations.

 

10

 



 


--------------------------------------------------------------------------------



 

 

(ii) Without the prior written consent of the Buyer, the Grantor will not vote
to enable, or take any other action to permit, the Issuer to issue any stock or
other equity interests or securities of any nature or to issue any other
interests or securities convertible into or granting the right to purchase or
exchange for any stock or limited liability company interest or other equity
interests or securities of the Issuer.

(ii) The Grantor agrees to pay, and to save the Buyer harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

(h) Transfers and Other Liens.

(i) No Grantor will sell, assign (by operation of law or otherwise), lease,
license, exchange or otherwise transfer or dispose of any of the Collateral,
except (A) Inventory in the ordinary course of business and (B) worn-out or
obsolete assets not necessary to the business.

(ii) No Grantor will create, suffer to exist or grant any Lien upon or with
respect to any Collateral other than a Permitted Lien.

(i) [Intentionally Deleted]

(j) Deposit, Commodities and Securities Accounts. Upon the Buyer’s reasonable
written request each Grantor shall use its reasonable best efforts to cause each
bank and other financial institution with an account referred to in Schedule IV
hereto to execute and deliver to the Buyer a control agreement, in form and
substance reasonably satisfactory to the Buyer, duly executed by such Grantor
and such bank or financial institution, or enter into other arrangements in form
and substance satisfactory to the Buyer, pursuant to which such institution
shall irrevocably agree, inter alia, that (i) it will comply at any time with
the instructions originated by the Buyer to such bank or financial institution
directing the disposition of cash, Commodity Contracts, securities, Investment
Property and other items from time to time credited to such account, without
further consent of such Grantor, which instructions the Buyer will not give to
such bank or other financial institution in the absence of a continuing Event of
Default, (ii) all cash, Commodity Contracts, securities, Investment Property and
other items of such Grantor deposited with such institution shall be subject to
a perfected, first priority security interest in favor of the Buyer (iii)any
right of set off, banker’s Lien or other similar Lien, security interest or
encumbrance shall be fully waived as against the Buyer (except for customary
fees and/or the amount of any loss to such financial institution or bank for the
face amount of check, draft, wire transfer or similar instrument) and (iv)upon
receipt of written notice from the Buyer during the continuance of an Event of
Default, such bank or financial institution shall immediately send to the Buyer
by wire transfer (to such account as the Buyer shall specify, or in such other
manner as the Buyer shall direct) all such cash, the value of any Commodity
Contracts, securities, Investment Property and other items held by it. Without
the prior written consent of the Buyer, such Grantor shall

 

11

 



 


--------------------------------------------------------------------------------



 

not make or maintain any Deposit Account, Commodity Account or Securities
Account except for the accounts set forth in Schedule IV hereto. The provisions
of this paragraph 5(i) shall not apply to (i) Deposit Accounts specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of a Grantor’s salaried employees, and (ii) any
Deposit Account which individually does not at any time have a balance of more
than $1,000.

(k) Motor Vehicles.

(i) Upon the Buyer’s written request, each Grantor shall deliver to the Buyer
originals of the certificates of title or ownership for all motor vehicles owned
by it with the Buyer listed as lienholder, for the benefit of the Buyer with
respect to (A) any such individual motor vehicle having an original purchase
price of $50,000 or more or (B) all such motor vehicles, if the aggregate
purchase price thereof is $250,000 or more.

(ii) Each Grantor hereby appoints the Buyer as its attorney-in-fact, effective
the date hereof and terminating upon the termination of this Agreement, for the
purpose of (A) executing on behalf of such Grantor title or ownership
applications for filing with appropriate state agencies to enable such motor
vehicles now owned or hereafter acquired by such Grantor to be retitled and the
Buyer listed as lienholder thereof, (B) filing such applications with such state
agencies and (C) executing such other documents and instruments on behalf of,
and taking such other action in the name of, such Grantor as the Buyer may deem
necessary or advisable to accomplish the purposes hereof (including, without
limitation, for the purpose of creating in favor of the Buyer a perfected Lien
on such motor vehicles and exercising the rights and remedies of the Buyer
hereunder). This appointment as attorney-in-fact is coupled with an interest and
is irrevocable until all of the Obligations are indefeasibly paid in full in
cash and after all Transaction Documents have been terminated.

(iii) Any certificates of title or ownership delivered pursuant to the terms
hereof shall be accompanied by odometer statements for each motor vehicle
covered thereby.

(iv) So long as no Event of Default shall have occurred and be continuing, upon
the request of such Grantor, the Buyer shall execute and deliver to such Grantor
such instruments as such Grantor shall reasonably request to remove the notation
of the Buyer as lienholder on any certificate of title for any such motor
vehicle; provided, however, that any such instruments shall be delivered, and
the release effective, only upon receipt by the Buyer of a certificate from such
Grantor stating that such motor vehicle is to be sold or has suffered a casualty
loss (with title thereto passing to the casualty insurance company therefor in
settlement of the claim for such loss) and the amount that such Grantor will
receive as sale proceeds or insurance proceeds. Any proceeds of such sale or
casualty loss shall be paid to the Buyer hereunder immediately upon receipt, to
be applied to the Obligations then outstanding.

(l) Control. Each Grantor hereby agrees to take any or all action that may be
necessary or desirable or that the Buyer may request in order for the Buyer to
obtain

 

12

 



 


--------------------------------------------------------------------------------



 

control in accordance with Sections 9-105 — 9-107 of the Code with respect to
the following Collateral: (i) Electronic Chattel Paper, (ii) Investment Property
and (iii) Letter-of-Credit Rights.

(m) Inspection and Reporting. Each Grantor shall permit the Buyer, or any agent
or representatives thereof or such professionals or other Persons as the Buyer
may designate, (i) to examine and make copies of and abstracts from such
Grantor’s records and books of account, (ii) to visit and inspect its
properties, (iii) to verify materials, leases, Instruments, Accounts, Inventory
and other assets of such Grantor from time to time, (iv) to conduct audits,
physical counts, appraisals and/or valuations, and examinations at the locations
of such Grantor. Each Grantor shall also permit the Buyer, or any agent or
representatives thereof or such professionals or other Persons as the Buyer may
designate to discuss such Grantor’s affairs, finances and accounts with any of
its directors, officers, managerial employees, independent accountants or any of
its other representatives.

(n) Future Subsidiaries. Except with respect to the Subsidiaries to become a
party to this Agreement or another Pledge and Security Agreement as specifically
contemplated in Section 4(u) of the Securities Purchase Agreement, if Cheetah or
any other Grantor shall hereafter own, create or acquire any other Subsidiary
that is not a Grantor hereunder or a party to the Guaranty, then Cheetah or such
other Grantor shall promptly notify the Buyer thereof and, upon the Buyer’s
request, Cheetah or such other such Grantor shall cause such Subsidiary to
become a party to the Guaranty as an additional Guarantor thereunder and a party
to this Agreement as an additional Grantor hereunder, and to duly execute and/or
deliver such opinions of counsel and other documents, in form and substance
reasonably acceptable to the Buyer, as the Buyer shall reasonably request with
respect thereto.

SECTION 6. Additional Provisions Concerning the Collateral.

(a) Each Grantor hereby (i) authorizes the Buyer to file one or more Code
financing or continuation statements, and amendments thereto, relating to the
Collateral and (ii) ratifies such authorization to the extent that the Buyer has
filed any such financing or continuation statements, or amendments thereto,
prior to the date hereof. A photocopy or other reproduction of this Agreement or
any financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.

(b) Each Grantor hereby irrevocably appoints the Buyer as its attorney-in-fact
and proxy, with full authority in the place and stead of such Grantor and in the
name of such Grantor or otherwise, from time to time in the Buyer’s discretion,
so long as an Event of Default shall have occurred and is continuing, to take
any action and to execute any instrument which the Buyer may deem necessary or
advisable to accomplish the purposes of this Agreement (subject to the rights of
such Grantor under Section 5 hereof), including, without limitation, (i) to
obtain and adjust insurance required to be paid to the Buyer pursuant to Section
5(e) hereof, (ii) to ask, demand, collect, sue for, recover, compound, receive
and give acquittance and receipts for moneys due and to become due

 

13

 



 


--------------------------------------------------------------------------------



 

under or in respect of any Collateral, (iii) to receive, endorse, and collect
any drafts or other instruments, documents and chattel paper in connection with
clause (i) or (ii) above, (iv) to file any claims or take any action or
institute any proceedings which the Buyer may deem necessary or desirable for
the collection of any Collateral or otherwise to enforce the rights of the Buyer
with respect to any Collateral and (v) to execute assignments, licenses and
other documents to enforce the rights of the Buyer with respect to any
Collateral. This power is coupled with an interest and is irrevocable until all
of the Obligations are indefeasibly paid in full in cash.

(c) If a Grantor fails to perform any agreement contained herein, the Buyer may
itself perform, or cause performance of, such agreement or obligation, in the
name of such Grantor or the Buyer, and the expenses of the Buyer incurred in
connection therewith shall be payable by such Grantor pursuant to Section 8
hereof and shall be secured by the Collateral.

(d) The powers conferred on the Buyer hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Buyer shall
have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral.

SECTION 7. Remedies Upon Event of Default. If any Event of Default shall have
occurred and be continuing:

(a) The Buyer may exercise in respect of the Collateral, in addition to any
other rights and remedies provided for herein or otherwise available to it, all
of the rights and remedies of a secured party upon default under the Code
(whether or not the Code applies to the affected Collateral), and also may (i)
take absolute control of the Collateral, including, without limitation, transfer
into the Buyer’s name or into the name of its nominee or nominees (to the extent
the Buyer has not theretofore done so) and thereafter receive, for the benefit
of the Buyer, all payments made thereon, give all consents, waivers and
ratifications in respect thereof and otherwise act with respect thereto as
though it were the outright owner thereof, (ii) appoint by instrument a receiver
with or without bond as the Buyer may determine, and may from time to time
remove such receiver and appoint another in its place, (iii) require each
Grantor to, and each Grantor hereby agrees that it will at its expense and upon
request of the Buyer forthwith, assemble all or part of its respective
Collateral as directed by the Buyer and make it available to the Buyer at a
place or places to be designated by the Buyer that is reasonably convenient to
both parties, and the Buyer may enter into and occupy any premises owned or
leased by such Grantor where the Collateral or any part thereof is located or
assembled for a reasonable period in order to effectuate the Buyer’s rights and
remedies hereunder or under law, without obligation to such Grantor in respect
of such occupation, and (iv) without notice except as specified below and
without any obligation to prepare or process the Collateral for sale, (A) sell
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Buyer’s offices or elsewhere, for cash, on credit or for
future delivery, and at such price or prices and upon such other terms as the
Buyer may

 

14

 



 


--------------------------------------------------------------------------------



 

deem commercially reasonable and/or (B) lease, license or dispose of the
Collateral or any part thereof upon such terms as the Buyer may deem
commercially reasonable. Each Grantor agrees that, to the extent notice of sale
or any other disposition of its respective Collateral shall be required by law,
at least ten (10) days notice to such Grantor of the time and place of any
public sale or the time after which any private sale or other disposition of its
respective Collateral is to be made shall constitute reasonable notification.
The Buyer shall not be obligated to make any sale or other disposition of any
Collateral regardless of notice of sale having been given. The Buyer may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Grantor hereby waives any
claims against the Buyer arising by reason of the fact that the price at which
its respective Collateral may have been sold at a private sale was less than the
price which might have been obtained at a public sale or was less than the
aggregate amount of the Obligations, even if the Buyer accepts the first offer
received and does not offer such Collateral to more than one offeree, and waives
all rights that such Grantor may have to require that all or any part of such
Collateral be marshalled upon any sale (public or private) thereof. Each Grantor
hereby acknowledges that (x) any such sale of its respective Collateral by the
Buyer shall be made without warranty, (y) the Buyer may specifically disclaim
any warranties of title, possession, quiet enjoyment or the like and (z) such
actions set forth in clauses (x) and (y) above shall not adversely affect the
commercial reasonableness of any such sale of Collateral.

(b) Any cash held by the Buyer as Collateral and all Cash Proceeds received by
the Buyer in respect of any sale of or collection from, or other realization
upon, all or any part of the Collateral may, in the discretion of the Buyer, be
held by the Buyer as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Buyer pursuant to Section 8
hereof) in whole or in part by the Buyer against, all or any part of the
Obligations in such order as the Buyer shall elect, consistent with the
provisions of the Securities Purchase Agreement. Any surplus of such cash or
Cash Proceeds held by the Buyer and remaining after the indefeasible payment in
full in cash of all of the Obligations shall be paid over to whomsoever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.

(c) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Buyer is legally entitled, each
Grantor shall be liable, jointly and severally, for the deficiency, together
with interest thereon at the highest rate specified in any of the applicable
Transaction Documents for interest on overdue principal thereof or such other
rate as shall be fixed by applicable law, together with the costs of collection
and the reasonable fees, costs, expenses and other client charges of any
attorneys employed by the Buyer to collect such deficiency.

(d) Each Grantor hereby acknowledges that if the Buyer complies with any
applicable state, provincial, or federal law requirements in connection with a
disposition of the Collateral, such compliance will not adversely affect the
commercial reasonableness of any sale or other disposition of the Collateral.

 

15

 



 


--------------------------------------------------------------------------------



 

 

(e) The Buyer shall not be required to marshal any present or future collateral
security (including, but not limited to, this Agreement and the Collateral) for,
or other assurances of payment of, the Obligations or any of them or to resort
to such collateral security or other assurances of payment in any particular
order, and all of the Buyer’s rights hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights, however existing or arising. To the extent that each Grantor
lawfully may, such Grantor hereby agrees that it will not invoke any law
relating to the marshalling of collateral which might cause delay in or impede
the enforcement of the Buyer’s rights under this Agreement or under any other
instrument creating or evidencing any of the Obligations or under which any of
the Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
such Grantor hereby irrevocably waives the benefits of all such laws.

(f) A receiver appointed pursuant hereto will be the agent of the Grantors and
not of the Buyer. To the extent permitted by law or to such lesser extent
permitted by its appointment, the receiver will have all of the rights, remedies
and powers of the Buyer hereunder and, in addition, will have power to carry on
or concur in carrying on all or any part of the business of the Grantors. For
these purposes the receiver may from time to time borrow money and may secure
such borrowings and related interest and costs by granting mortgages, charges,
security interests and certificates on the Collateral in priority to the
security interests created hereby.

SECTION 8. Indemnity and Expenses.

(a) Each Grantor agrees, jointly and severally, to defend, protect, indemnify
and hold the Buyer and each of the Buyer, jointly and severally, harmless from
and against any and all claims, damages, losses, liabilities, obligations,
penalties, fees, costs and expenses (including, without limitation, reasonable
legal fees, costs, expenses, and disbursements of such Person’s counsel) to the
extent that they arise out of or otherwise result from this Agreement
(including, without limitation, enforcement of this Agreement), except claims,
losses or liabilities resulting solely and directly from such Person’s gross
negligence or willful misconduct, as determined by a final judgment of a court
of competent jurisdiction.

(b) Each Grantor agrees, jointly and severally, to upon demand pay to the Buyer
the amount of any and all costs and expenses, including the reasonable fees,
costs, expenses and disbursements of counsel for the Buyer and of any experts
and agents (including, without limitation, any collateral trustee which may act
as agent of the Buyer), which the Buyer may incur in connection with (i) the
preparation, negotiation, execution, delivery, recordation, administration,
amendment, waiver or other modification or termination of this Agreement, (ii)
the custody, preservation, use or operation of, or the sale of, collection from,
or other realization upon, any Collateral, (iii) the exercise or enforcement of
any of the rights of the Buyer hereunder or (iv) the failure by any Grantor to
perform or observe any of the provisions hereof.

 

16

 



 


--------------------------------------------------------------------------------



 

 

SECTION 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered, if to a Grantor
to it at the address specified for Cheetah in the Securities Purchase Agreement
and if to the Buyer to it at its address specified in the Securities Purchase
Agreement; or as to any such Person, at such other address as shall be
designated by such Person in a written notice to such other Person complying as
to delivery with the terms of this Section 9. All such notices and other
communications shall be effective (a) if sent by certified mail, return receipt
requested, when received or three (3) days after deposited in the mails,
whichever occurs first, (b) if telecopied, when transmitted (during normal
business hours) and confirmation is received, otherwise, the day after the
notice was transmitted if confirmation is received or (c) if delivered, upon
delivery.

SECTION 10. Miscellaneous.

(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by each Grantor and the Buyer, and no waiver of any
provision of this Agreement, and no consent to any departure by a Grantor
therefrom, shall be effective unless it is in writing and signed by the Buyer,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

(b) No failure on the part of the Buyer to exercise, and no delay in exercising,
any right hereunder or under any of the other Transaction Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies of the Buyer provided herein and in the
other Transaction Documents are cumulative and are in addition to, and not
exclusive of, any rights or remedies provided by law. The rights of the Buyer
under any of the other Transaction Documents against any party thereto are not
conditional or contingent on any attempt by such Person to exercise any of its
rights under any of the other Transaction Documents against such party or
against any other Person, including but not limited to, any Grantor.

(c) Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(d) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the indefeasible payment in
full in cash of the Obligations and (ii) be binding on each Grantor and all
other Persons who become bound as debtor to this Agreement in accordance with
Section 9-203(d) of the Code and shall inure, together with all rights and
remedies of the Buyer hereunder, to the benefit of the Buyer and its respective
permitted successors, transferees and assigns. Without limiting the generality
of clause (ii) of the immediately preceding sentence, without notice to any
Grantor, the Buyer may assign or otherwise transfer its rights and

 

17

 



 


--------------------------------------------------------------------------------



 

obligations under the Securities Purchase Agreement or any other Transaction
Document to any other Person, and such other Person shall thereupon become
vested with all of the benefits in respect thereof granted to the Buyer herein
or otherwise. Upon any such assignment or transfer, all references in this
Agreement to the Buyer or any such Buyer shall mean the assignee of the Buyer or
such Buyer. None of the rights or obligations of any Grantor hereunder may be
assigned or otherwise transferred without the prior written consent of the
Buyer, and any such assignment or transfer without the consent of the Buyer
shall be null and void.

(e) Upon the indefeasible payment in full in cash of the Obligations, (i) this
Agreement and the security interests created hereby shall terminate and all
rights to the Collateral shall revert to the respective Grantor that granted
such security interests hereunder and (ii) the Buyer will, upon such Grantor’s
request and at such Grantor’s expense, (A) return to such Grantor such of the
Collateral as shall not have been sold or otherwise disposed of or applied
pursuant to the terms hereof and (B) execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination,
all without any representation, warranty or recourse whatsoever.

(f) THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

(g) ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
IN THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.

 

18

 



 


--------------------------------------------------------------------------------



 

 

(h) EACH GRANTOR WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.

(i) Each Grantor irrevocably consents to the service of process of any of the
aforesaid courts in any such action, suit or proceeding by the mailing of copies
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to such Grantor at its address provided herein, such
service to become effective ten (10) days after such mailing.

(j) Each Grantor hereby appoints CT Corporation System (at its office located at
111 Eighth Avenue, 13th Floor, New York, New York 10011) as its agent for
service of process to accept service of any writ, process or summons in respect
of any legal actions or proceedings arising out of or based on this Agreement or
the transactions contemplated hereby or thereby. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(k) Nothing contained herein shall affect the right of the Buyer to serve
process in any other manner permitted by law or commence legal proceedings or
otherwise proceed against any Grantor or any property of such Grantor in any
other jurisdiction.

(l) Each Grantor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

(m) Each Grantor acknowledges receipt of a copy of this Agreement and waives the
right to receive a copy of all present and future financing statements,
financing change statements and amendments filed in connection with the security
interests created hereby.

(n) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

(o) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one in the same
Agreement.

[Signature page follows]

 

19

 



 


--------------------------------------------------------------------------------



 

 

                IN WITNESS WHEREOF, each Grantor has caused this Agreement to be
executed and delivered by its officer thereunto duly authorized, as of the date
first above written.

CHEETAH OIL & GAS LTD.

 

By: /s/ Garth Braun

 

Name: Garth Braun

 

Title: President

 

 

 

CHEETAH OIL & GAS LTD.

 

By: /s/ Garth Braun

 

Name: Garth Braun

 

Title: President

 

 

 

SCOTIA PETROLEUM INC.

 

By: /s/ Garth Braun

 

Name: Garth Braun

 

Title: President

 

 

ACCEPTED BY:

MACQUARIE HOLDINGS (USA) INC.

as Buyer

 

By: /s/ Murray Bleach

 

Name: Murray Bleach

 

 

Title: Executive Director

        Address:

 

20

 



 


--------------------------------------------------------------------------------



 

 

SCHEDULE I

 

Subsidiary

Issued and Outstanding

Share Certificate Number(s)

Legal and Beneficial Owner of Stock

Cheetah Oil & Gas Ltd. (BC entity)

100

4

Cheetah Oil & Gas Ltd. (Nevada entity)

Scotia Petroleum Inc. (BC entity)

37,018,829

54,56, 58, 64, 65

Cheetah Oil & Gas Ltd. (BC entity)

 



 

21

 



 


--------------------------------------------------------------------------------



 

 

SCHEDULE II

LEGAL NAMES, ORGANIZATIONAL IDENTIFICATION NUMBERS, AND STATES OR JURISDICTION
OF ORGANIZATION OF EACH GRANTOR

LEGAL NAME OF GRANTOR

ORGANIZATIONAL IDENTIFICATION NUMBER

 

STATE OR JURISDICTION OF ORGANIZATION

Cheetah Oil & Gas Ltd.

NV C4590-1992

Nevada

Cheetah Oil & Gas Ltd.

BC0662909

British Columbia

Scotia Petroleum Inc.

BC0669340

British Columbia

 

 

 

 

 

 

 

 

 

 

 

22

 



 


--------------------------------------------------------------------------------



 

 

SCHEDULE III

[Intentionally Deleted]

 

23

 



 


--------------------------------------------------------------------------------



 

 

SCHEDULE IV

LOCATIONS OF EACH GRANTOR

[img1.gif]


 

24

 



 






 

 

SCHEDULE V

PROMISSORY NOTES, SECURITIES, DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND
COMMODITIES ACCOUNTS OF EACH GRANTOR

[img2.gif]


 

25

 



 


--------------------------------------------------------------------------------



 

 

[img3.gif]


 

26

 



 


--------------------------------------------------------------------------------



 

 

SCHEDULE VI

UCC-1 FINANCING STATEMENTS

 

GRANTOR

FILING LOCATION

 

Cheetah Oil & Gas Ltd.

Nevada Secretary of State
British Columbia
Alberta

Cheetah Oil & Gas Ltd.

British Columbia
Alberta

Scotia Petroleum Inc.

British Columbia
Alberta

 

 

27

 



 


--------------------------------------------------------------------------------



 

 

SCHEDULE VII

COMMERCIAL TORT CLAIMS

[Cheetah to provided]

 

 

28

 



 

 

 